Citation Nr: 1604080	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-34 870	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th distal interphalangeal (DIP) joint, right foot (bilateral hammertoe disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 2003 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia. 

In the June 2007 rating decision that RO granted service connection and assigned a noncompensable disability rating (zero percent), for hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot, effective November 2, 2006.

In a July 2009 rating decision during the pendency of the appeal, the RO assigned the bilateral foot disability a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following surgery effective from the date of surgery, August 21, 2007, and reverting to a noncompensable rating from October1, 2007; and assigned an evaluation of 100 percent under 38 C.F.R. § 4.30 for convalescence following surgery effective from the date of surgery, March 4, 2008, reverting to a noncompensable rating from May 1, 2008.

In a January 2013 decision the Board remanded the case to the RO for further development.

A May 2013 rating decision of the Appeals Management Center granted service connection for "bilateral pes cavus associated with hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot."  The May 2013 rating decision assigned this disability an initial disability rating of 30 percent, effective March 2, 2013.  The Veteran did not appeal as to the assigned rating or effective date for the grant of service connection for the bilateral pes cavus.  The May 2013 rating decision also assigned a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following surgery for the bilateral hammer toe disability, effective from the date of surgery, December 11, 2009; and reverting to a noncompensable rating from March 1, 2010.  


FINDINGS OF FACT

1.  From November 2, 2006 to March 1, 2013, the Veteran's service-connected bilateral hammer toe foot disability is productive of hammer toes involving toes 2, 4, 5, of the right foot, and toes 2, 3, 4, 5, of the left foot; and status post fracture 5th DIP joint, right foot; and is not productive of pes cavus. 

2.  From March 1, 2013, service connection and a 30 percent rating are in effect for bilateral pes cavus associated with hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not higher, for hammer toes, toes 2, 4, 5, right foot, status post fracture 5th DIP joint, right foot, from November 2, 2006 to March 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71, Diagnostic Codes 5278, 5282 (2015). 

2.  The criteria for a 10 percent rating, and not higher, for hammer toes, toes 2, 3, 4, 5, left foot, from November 2, 2006 to March 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71, Diagnostic Codes 5278, 5282 (2015). 

3.  The criteria for a compensable disability rating for hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot, from March 2, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.71, Diagnostic Codes 5278, 5282 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although some records were obtained from Nellis Air Force, it does not appear that all records from that facility could be obtained.  The Veteran was properly informed of this in an April 2013 letter.  Further remand would be futile in this regard.

The Veteran was provided VA medical examinations in February 2007, April 2008 and March 2013, including pursuant to the Board's January 2013 remand.  The examinations are sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  The record does not reflect a possible worsening of the bilateral hammer toe disability since the last VA examination so as to warrant another examination.  Thus, VA's duty to assist has been met.


II. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's service-connected hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot disability is evaluated as zero percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5282 for "hammertoes."  Under 38 C.F.R. § 4.71, Diagnostic Code 5282, a 10 percent rating is assigned for hammer toe involving all toes, unilateral without claw foot.  A zero percent rating is assigned for hammer toe involving single toes.

III. Evidence

During a February 2007 VA examination, on examination of the left foot there was hammer toe deformity of the left second through fifth toes.  The second toe was fixed and could not be extended completely.  There was a small, nontender callous on the dorsum of the left fifth toe and plantar surface over the head of the fourth metatarsophalangeal joint.  X-ray examination of the left foot showed flexion deformities of the proximal interphalangeal joint of the second through fifth digits, which the examiner noted were hammer toe deformities.  There was no fracture or dislocation in the left foot.  The impression was slight hammer toe deformities of the second through fifth toes. 

On right foot examination, there was hammer toe deformity of the second, fourth, and fifth toes of the right foot.  There was a small nontender callous on the dorsum of the fifth toe.  There was mild tenderness palpating over the dorsal aspect of the head of the second, fourth, and fifth toes of the right foot.  X-ray examination of the right foot showed no fracture, but there is evidence for dislocation at the level of the fifth DIP joint.  The impression was dislocation fifth DIP joint without associated fracture.

The February 2007 VA examination report concluded with an impression of old dislocation of the right foot fifth DIP joint without fracture; confirmed on x-ray; the Veteran noted to have slight hammer toe deformities of the left second through fifth toes and right second, fourth, and fifth toes that are asymptomatic at present.  She does not have pes cavus.

Private treatment records show that the Veteran underwent surgery August 21, 2007 to treat right fifth hammer toe, left fifth hammer toe, right extensor contracture, and left extensor contracture.  The Veteran underwent surgery March 4, 2008 to treat left second hammer toe, left third hammer toe, and left fourth hammer toe.

During an April 2008 VA examination of the feet, the Veteran reported complaints of pain of the right foot second, third, fourth, and fifth toes.  She reported that her toes were painful and sensitive.  Examination revealed hammer toe deformity of the right foot involving the second, third, fourth, and fifth toes.  The Veteran had had surgical arthroplasty of bilateral fifth toes and of the left second, third, and fourth toes with pin fixation of the toes.  The toes were presently straight or rectus.  The Veteran had pain in the second, third, and fourth toe from recent pin removal.  She had hyperkeratosis of the right fifth toe with hammer toe deformity.  She had callous formation of the plantar forefoot area of both feet.  X-rays revealed fusion of the proximal interphalangeal joint of the second, third, and fourth toes of the left foot and hemiphalangectomy with removal of head of the proximal phalanx of the bilateral fifth toes. 

The report concluded with a diagnosis of (1) hammer toe deformity (severe) of the right foot on toes two, three, four, and five; and (2) recent arthroplasty of the right and left fifth toe with fusion of the proximal interphalangeal joint of the second, third, and fourth toes of the left foot.

In December 2009 the Veteran underwent surgery repair for hammer toe of the second, third, fourth, fifth toes of the right foot, at the Mike O'Callaghan Federal Hospital at Nellis Air Force Base, Nevada.

During a March 2013 VA examination the examiner listed the Veteran's bilateral foot disabilities as comprising (1) hammer toes, and (2) claw foot (pes cavus); and the Veteran reported limb pain over the metatarsal bones and foot.  The report contains a medical history that included metatarsalgia of both feet; pes cavus (claw foot) with effect on toes due to pes cavus with all toes tending to dorsiflexion, bilaterally.  Toes 4 and 5 bilaterally, were deformed by varus deformity and medial rotation.  Toes 5 on each bilateral foot, and 4 on the right side had pronounced deformity; toe 4 on the left foot had moderate deformity.  All toes on each foot were dorsiflexed.  Toe 1, the hallux, was dorsiflexed to a slight degree on each bilateral foot; toes 4 through 5 on each bilateral foot were dorsiflexed to a moderate degree.  The Veteran had definite tenderness under the metatarsal heads of both feet.  The Veteran had marked contraction of plantar fascia with dropped forefoot, bilaterally, due to pes cavus.

The examiner recorded findings that the Veteran did not have Morton's neuroma, hallux valgus, hallux rigidus, or evidence of weak foot.  The Veteran had surgical scars, which were not painful or unstable, or of a total area greater than 39 square centimeters.  The Veteran had calluses formed on the dorsal aspect of toes 4 and 5 on each foot.  The Veteran did not use any assistive devices for normal mode of locomotion.  The examiner noted that the Veteran underwent corrective surgery for the hammer toes; but had been left with, or developed subsequent to the surgery, dorsal extension of the same toes at the proximal interphalangeal joint, which left her with claw foot bilaterally.  The examiner further noted that examination findings included pes cavus due to the dorsiflexion of the forefoot, bilaterally, which further indicated that the Veteran has "claw foot".

The effective function of the bilateral foot disability was not of such functional impairment such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  Diagnostic imaging showed hammer toes of both feet and no other significant diagnostic test findings.  The examiner estimated that the Veteran's foot condition had a functional impact on her ability to work, noting that the Veteran stated that attempts to walk prolonged distances of one to two miles or attempts to stand longer than several hours caused painful bilateral lower extremities, especially in her calves.  This pain then limited her ability to walk or stand.

IV. Analysis

Evaluation from November 2, 2006 to March 1, 2013

During the period of service connection from November 2, 2006 to March 1, 2013, the evidence of record shows that the service-connected hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot, has involved three or four toes of both feet without claw foot.   

As such, the bilateral hammer toe disability more nearly approximates the criteria required for a 10 percent rating for each foot under 38 C.F.R. § 4.71, Diagnostic Code 5282; and on that basis warrants a 10 percent rating for each foot since November 2, 2006.  See 38 C.F.R. § 4.7.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although this higher rating of 10 percent is warranted, an even higher rating for each foot is not warranted under 38 C.F.R. § 4.71, Diagnostic Code 5282 as 10 percent is the maximum assignable rating under that code.  Moreover, Diagnostic Code 5282 is the appropriate diagnostic code for evaluating hammertoes as it is a specifically listed disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed).  To the extent hammertoes are also a manifestation of pes cavus, this is addressed below.

Evaluation from March 2, 2013

Effective March 2, 2013, service connection is separately in effect for bilateral pes cavus associated with hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot; which is assigned a 30 percent rating under Diagnostic Code 5278 for "claw foot (pes cavus)," effective March 2, 2013.  

As Diagnostic Codes 5278 and 5282 both contain criteria regarding hammer toe and claw foot symptomatology, the assignment of separate ratings since March 2, 2013 under each of these two codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Effective March 2, 2013, the 30 percent rating warranted under Diagnostic Code 5278 is higher than the combined rating warranted under Diagnostic Code 5282.  

Therefore, to avoid impermissible separate evaluations of the same manifestation under different diagnoses, that is, to prevent pyramiding, effective March 2, 2013 an initial compensable rating for the bilateral hammer toe disability under Diagnostic Codes 5282 is not warranted.

Conclusions and Other Considerations 
 
In sum, for the period from November 2, 2006 to March 1, 2013, a 10 percent rating is warranted for each foot with respect to the service-connected hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot.  A unilateral rating in excess of 10 percent for each foot, or a combined rating in excess of 20 percent for the bilateral hammer toe disability is not warranted at any time during the appeal period since November 2, 2006.  The preponderance of the evidence is against the grant of: a higher disability rating than awarded here effective from November 2, 2006 to March 1, 2013; or a compensable rating for the hammer toes disability effective from March 2, 2013.  There is no doubt to be resolved; and a higher disability rating than granted here is not warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.  An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th DIP joint, right foot, is manifested by signs and symptoms constituting hammer toe involving several toes of the Veteran's right and left foot.  These signs and symptoms and the resulting impairment, are contemplated by the rating schedule as discussed above.  The diagnostic code in the rating schedule corresponding to the disability and provide disability ratings on the basis of criteria manifested by the claimed disability.  This is also the case when the Veteran's service-connected disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).





	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent disability rating for hammer toes, toes 2, 4, 5, right foot, status post fracture 5th DIP joint, right foot, from November 2, 2006 to March 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.

A 10 percent disability rating for hammer toes, toes 2, 3, 4, 5, left foot, from November 2, 2006 to March 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.

A compensable disability rating for hammer toes, toes 2, 4, 5, right foot, and toes 2, 3, 4, 5, left foot; status post fracture 5th distal interphalangeal (DIP) joint, right foot, from March 2, 2013, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


